Citation Nr: 1449441	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-45 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to July 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina, and a March 2010 rating decision of the VA Regional Office (RO), in Reno, Nevada.  

The September 2008 RO decision denied service connection for a psychiatric disorder (listed as depression, also claimed as a bipolar condition).  

The March 2010 RO decision denied service connection for post-traumatic stress disorder (PTSD).  

In January 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  

In August 2011, the Board remanded the issue of entitlement to service connection for a psychiatric disorder (listed as an acquired psychiatric disorder) for further development.  

In March 2013, the Board remanded the issue of entitlement to service connection for a psychiatric disorder (listed as a psychiatric disorder, to include PTSD), for further development.  

The issue has been recharacterized to comport with the evidence of record.  


FINDING OF FACT

The Veteran's psychiatric disorder had its onset in service.  



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A §§ 1101, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran contends that he has a psychiatric disorder that is related to service.  He specifically maintains that he was treated for psychiatric problems during service.  The Veteran also asserts service connection for PTSD based on physical and sexual assaults during his period of service.  He indicates that while detained in a stockade for one month during his period of service, he was abused mentally and physically, as well as sexually assaulted.  

The Veteran served on active duty from February 1971 to July 1972.  His service personnel records indicate that he was not awarded decorations evidencing combat.  Such records show that the Veteran was involved in numerous disciplinary actions, including a Court Martial and an Article 15. 
A February 1972 Record of Proceedings indicated that the Veteran received an Article for 15 for willfully disobeying a lawful command, and leaving his appointed place of duty without authority.  The Veteran was reduced to a PFC, E-3, and was giving seven days of restriction and seven days of two hours of extra duty each day.  

A May 1972 Summary Court Martial Order noted that the Veteran was convicted of willfully disobeying lawful orders on two separate occasions and was sentenced to hard labor for a period of thirty days.  

A May 1972 Recommendation for Elimination under AR 635-212 report recommended that the Veteran be eliminated from the service because of unsuitability.  The Veteran showed a defective attitude and an inability to expand effort constructively.  The report indicated that during the period from July 1971 to the present, the Veteran was assigned various duties.  While he started off well, his attitude and conduct deteriorated and there were several complaints from his leaders that he was ruining the morale and discipline of the platoon.  The Veteran had been counseled at all levels of his chain of command to no avail; he had not responded to counseling; and he was a constant source of trouble within his unit.  

The Veteran's service treatment records do not specifically show treatment for any psychiatric problems, including PTSD.  However, such records do show that he underwent psychiatric evaluations on several occasions.  

On a medical history form at the time of the February 1971 induction examination, the Veteran checked that he had frequent trouble sleeping and periods of unconsciousness.  The reviewing examiner indicated that the Veteran fractured his skull in 1969 and that he had suffered from poor sleep.  The objective February 1971 induction examination report noted that the Veteran had a loss of consciousness attributed to trauma from fights, with no spontaneous loss of consciousness.  The Veteran's psychiatric evaluation was normal.  

A March 1972 Unit Commander Report for Psychiatric Examination indicated that the Veteran came to the commander's attention in November 1971 due to his disrespect for superiors and his misuse of sick call.  The commander indicated that there had been no recent changes in the Veteran's conduct and/or efficiency, and that his conduct and efficiency had been a continuous problem.  It was noted that the Veteran got along well with his peers, but not with his superiors, and the Veteran did not want to take orders from anyone with authority.  The Veteran was pending a Special Court Martial, and had received an Article 15.  

A March 1972 Report of Mental Status Evaluation, on that same day, noted that the Veteran's behavior was normal, that he was fully alert, and that he was fully oriented.  The Veteran's mood was level, his thinking process was clear, his thought content was normal, and that his memory was good.  The examiner indicated that the Veteran had no significant mental illness and that he was mentally responsible.  The Veteran was able to distinguish right from wrong and had the mental capacity to understand and participate in board proceedings.  

Post-service private and VA treatment records show that the Veteran was treated for variously diagnosed psychiatric problems on numerous occasions, including depression; bipolar disorder; anxiety; major depression with psychotic features; a psychotic disorder; and PTSD.  

A November 2011 VA psychiatric examination report included a notation that the Veteran's claim file was reviewed.  The Veteran reported that, prior to his period of service, he had a troublesome lifestyle with alcohol, drugs, and violence.  It was noted that the Veteran was not charged with any crimes and he did not serve in prison.  The Veteran indicated that, during his period of service, he did not get along with fellow soldiers or with officers.  He stated that he engaged in fights, he did not obey orders, and he had disagreements with officers.  The Veteran maintained that he was drafted into the military and he was not there by choice.  He indicated that he had to see a psychiatrist during service and that he sought outpatient psychiatric services for depression.  He reported that he participated in an alcohol/substance abuse rehabilitation program on one occasion.  He was not assigned to training courses because he was a poor influence on other soldiers.  Following his period of service, he resumed his prior lifestyle with drugs, alcohol, and violence.  He stated that he worked in various skilled jobs such as a taxi driver.  He pursued mental health services through VA facilities.  

The diagnoses were major depression, recurrent, mild; alcohol dependence; and opioid abuse.  The examiner reported that the Veteran was discharged from service for unsuitability as a Private, E-1, because of apathy, defective attitude, and an inability to expend effort constructively.  Further military counseling and rehabilitation were waived because the Veteran was considered a hazard to the military.  The Veteran received a general discharge.  The examiner indicated that the Veteran received a number of disciplinary actions, including Article 15s and was Court-Martialed in May 1972.  The examiner reported that the Veteran did receive grade reductions for his conduct during service.  The examiner indicated that a psychiatric examination was completed in March 1972 and that the Veteran was assessed as mentally responsible for his actions and capable to participate in the proceedings for the court martial.  No other mental health examinations or treatment notes were documented.  The Veteran was referred to a drug program since he was using drugs in the military.  The counseling and rehabilitation were for the purpose of improving the Veteran's behavior so he could meet standards for the military.  

In a July 2012 addendum to the November 2011 VA psychiatric examination report, the examiner noted that the Veteran's claim file was reviewed.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner reported that the Veteran entered his military service without endorsing depression, alcohol abuse, or opioid abuse.  The examiner stated that the Veteran was identified as being unsuitable for military service with defective attitudes among other behavioral problems requiring disciplinary action.  It was noted that the Veteran was considered a hazard to the military and that further counseling or rehabilitation were waived.  The examiner reported that the Veteran's psychiatric examination, at the time of his separation from service, noted that he was responsible for his actions.  The examiner indicated that the Veteran was found to be using drugs in the military and that a court martial proceeding was pending.  The examiner stated that no other examinations showed a diagnosis of depression and  the type of drugs used in the military were not identified.  

The examiner reported that that the Veteran admitted to alcohol abuse during his period of service.  The examiner stated that the Veteran admitted to behavioral problems during his military service, but that he did not admit to depression.  The Veteran did not admit that he used drugs during service.  The Veteran claimed to have suffered from depression, as well as alcohol abuse and drug abuse problems, prior to entering his military service.  The conditions of alcohol and opioid abuse were not considered to have been aggravated by military service.  The examiner said that the Veteran had major behavioral problems, including continued drug use, which placed him in a position of danger, i.e., a hazard to the military service organization.  The examiner maintained that the Veteran's record did not show any diagnosis of depression pursuant to a psychiatric examination or to disciplinary actions.  The examiner found that the Veteran's depression was post-military.  The examiner stated that the Veteran's behavioral problems, along with his continued drug use, and not his mental health problems, were what led to his early separation from service.  

An October 2012 private psychiatric evaluation report from K. A. LaRusch, M.D., noted that some private and VA treatment records, as well as the August 2011 Board remand, were reviewed.  The Veteran reported that he saw a psychiatrist two or three times during his period of service for depression and anxiety.  He stated that he felt depressed and anxious because he was in a place where he didn't want to be and was dealing with people he did not want to deal with.  He reported that his company commander, a lieutenant, offered him a general discharge under honorable conditions.  The Veteran stated that he was naïve and should have asked for a medical discharge because his depression and anxiety were the main reasons for his desire to leave the military, his inability to serve effectively, and his need to be discharged.  

As to the Veteran's military service history, the Veteran reported that, after completing eight weeks of basic training, he spent six weeks getting advanced combat training, including hand to hand combat training, as well as training with explosives.  He stated that his unit was originally scheduled to go to Vietnam, but that it was ordered to Germany at the last minute.  He reported that he did not want to be there and that he was made fun of on many occasions.  The Veteran reported that he was under the command of a major who hated draftees and people from New York and that he had both issues.  He stated that the major gave him an Article 15, Court-Martialed him, and put him in a stockade.  He also related that the major gave him horrible jobs and harassed him continuously during his period of service.  The Veteran indicated that the harassments and unpleasant events, to include an assault in the stockade, caused him to have PTSD.  The Veteran specifically reported that he was assaulted by other inmates in the stockade and that he occasionally had flashbacks of such events.  

The diagnoses were PTSD; bipolar disorder, with current episodes of depression with psychotic features; panic disorder with agoraphobia; and alcohol abuse, current.  Dr. LaRusch concluded that the Veteran's PTSD started during his period of active duty and was a direct result of his serving in the military; the Veteran's remaining diagnosed disorders seemed to have "piled on" to his PTSD.  

A November 2013 VA psychiatric examination report included a notation that the Veteran's claim file was reviewed.  The Veteran reported that he was not exposed to trauma prior to entering the military.  The Veteran reported that he had difficulty making friends in the Army.  He stated that he had difficulty getting along with others and that those problems increased after he was stationed in Germany.  The Veteran indicated that he had difficulty following directions while in boot camp and that it was difficult for him to sustain his concentration.  He stated that he had difficulty getting along with officers and that he had trouble following orders.  He often felt restless and acted impulsively.  He received an Article 15,; he underwent a Court Martial; and he received a general discharge under honorable conditions.  The Veteran reported that he was seen two or three times by a psychiatrist while in the Army.  It was noted that the psychiatrist reported that the Veteran was impulsive and erratic in his behaviors.  He indicated that he often felt anxious and depressed.  He stated that he was sent to a substance abuse treatment program while in the military.  

The examiner reported that, in summary, since leaving the military, the Veteran had displayed a severe deficit in both social and vocational functioning.  The Veteran had no close friends, had difficulty expressing his feeling towards others, and was often irritable and short-tempered.  The Veteran was anxious in social settings, was prone to panic attacks, and was very socially isolated with little emotional connection to others.  The examiner indicated that the Veteran had extreme difficulty maintaining employment due to high levels of anxiety, anger, and depression.  It was noted that the Veteran had not worked in six years due to high levels of anxiety and depression and that it appeared that the Veteran would be unlikely to ever return to work.  The examiner stated that the Veteran's severe deficit in social functioning, as well as his severe deficit in vocational functioning, were a direct result of his symptoms associated with bipolar disorder with psychotic features.  

The diagnoses were a bipolar disorder, with psychotic features, and alcohol dependence in remission.  The examiner stated that the Veteran met the DSM-IV criteria for a bipolar disorder with psychotic features.  The examiner stated that it was important to note that the Veteran's recollections of the alleged sexual assault while in the military while in a military jail in Germany were vague in terms of the time and the location.  It was noted that the Veteran was also vague about the number of men involved and the exact nature of the alleged sexual assault.  The examiner stated that the Veteran did not exhibit detailed intrusive memories of the event and that he did not reported trauma-related nightmares.  The examiner maintained that it was important to note that the Veteran did not meet the criterion for PTSD and there was no evidence of an assault in the Veteran's military records.  

The examiner indicated that his finding that the Veteran did not meet the criterion for PTSD was in contrast to the October 2012 report from Dr. LaRusch.  The examiner stated that it was possible that the Veteran presented himself differently in October 2012.  The examiner noted that Dr. LaRusch did diagnose the Veteran with a bipolar disorder.  The examiner indicated that it was his opinion that the Veteran's cluster of symptoms could best be accounted for by the diagnosis of a bipolar disorder with psychotic features.  

The examiner commented that the claimed disorder was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran had difficulty following orders upon entering the military.  The examiner stated that the Veteran's behavior became more erratic and compulsive during his stay in Germany.  The examiner reported that the Veteran had difficulty getting along with officers and a psychiatrist reported that he had high levels of anxiety and depression.  It was noted that difficulty following directions, and impulsive and erratic behavior coupled with high levels of anxiety and depression are symptoms typically associated with a bipolar disorder.  The examiner reported that it was common for individuals with a bipolar disorder to have their initial period of disruptive behavior in their late teens or early twenties and that such a pattern fit the Veteran's situation, as he clearly found the military stressful and was in his early twenties while in Germany.  

The examiner maintained that the fact that the Veteran was quickly separated from the military made it likely that the possibility of a diagnosis of a bipolar disorder was ignored in order to have the Veteran leave the military as soon as possible.  The examiner indicated that, given all the evidence reviewed in the case, it was his opinion that it was as at least as likely as not that the Veteran's current diagnosis of a bipolar disorder with psychotic features had its onset during his period of service.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The medical evidence does not show that the Veteran was specifically treated for psychiatric problems during his period of service.  However, the Veteran underwent a psychiatric evaluation during service and was involved in numerous disciplinary problems.  There was also a notation, pursuant to a May 1972 Recommendation for Elimination under AR 635-212 (Unsuitability) report, that the Veteran started off well in his duties, but that his attitude and conduct deteriorated.  There is essentially one negative opinion of record pursuant to November 2011 VA psychiatric examination report, with a June 2012 addendum, and two positive opinions of record, pursuant to an October 2012 psychiatric report from Dr. LaRusch and a November 2013 VA psychiatric examination.  

The November 2011 VA examination report related diagnoses including major depression.  After a review of the claim file, in a June 2012 addendum, the examiner indicated that the Veteran's claimed condition was less likely than not incurred in or caused by his in-service injury, event, or illness.  However, examiner did not specifically address the Veteran's reports that he suffered from psychiatric problems during and since his period of service.  The Veteran is competent to report psychiatric symptoms in service, continuous psychiatric symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, although the VA examiner concluded that the onset of the Veteran's depression was post-military, she did not provide much in the way of a rationale for such opinion other than that the Veteran was not specifically diagnosed with a psychiatric disorder (i.e., major depression) during service.  The examiner further reported that the Veteran claimed to have suffered from depression prior to his entering his military service.  However, there is no specific evidence of record that the Veteran was treated for any psychiatric problems prior to service.  Additionally, the VA examiner did not address the Veteran's reports that he suffered a personal assault during service.  Therefore, the Board finds that the examiner's opinions are not particularly probative in this matter.  

The October 2012 psychiatric report from Dr. LaRusch noted that some private and VA treatment records were reviewed.  Dr. LaRusch related diagnoses including PTSD; a bipolar disorder, with current episodes of depression with psychotic features; and a panic disorder with agoraphobia.  Dr. LaRusch commented that the Veteran's PTSD started during his period of active duty and was a direct result of his serving in the military, and that his remaining diagnosed disorders seemed to have "piled on" to his PTSD.  Dr. LaRusch did not review the Veteran's entire claim file.  Although claim file review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
As Dr. LaRusch did not review the entire claim file, his opinion is somewhat less probative in this matter.  

The November 2012 VA psychiatric examination report related diagnoses that included bipolar disorder, with psychotic features.  The examiner, after a review of the claim file, specifically indicated that, given all the evidence reviewed in the case, it was his opinion that it was as at least as likely as not that the Veteran's current diagnosis of a bipolar disorder with psychotic features had its onset during his period of service.  The opinion provided by the examiner is most consistent with the evidence of record.  Additionally, the examiner provided detailed rationales for his opinions, and specifically discussed Dr. LaRusch's report, including his diagnosis of a bipolar disorder.  Therefore, the Board finds that VA examiner's opinion, as to the etiology of the Veteran's psychiatric disorder (a bipolar disorder, with psychotic features), is the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Veteran is competent to report possible psychiatric symptoms in service and possible psychiatric symptoms since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board finds that the Veteran's account is credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The Veteran has current psychiatric diagnoses to include major depression; a bipolar disorder, with psychotic features; and PTSD.  In November 2013, a VA psychiatrist in a very probative opinion related the Veteran's bipolar disorder, with psychotic features, to his period of service.  In a somewhat less probative opinion in October 2012, Dr. LaRusch related PTSD to the Veteran's period of service, but also diagnosed a bipolar disorder.  

Resolving any doubt in the Veteran's favor, the Board finds that the Veteran has a psychiatric disorder that had its onset during her period of service.  Service connection is warranted.  




ORDER

Service connection for a psychiatric disorder is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


